Exhibit 10.1
 
 


 
SEPARATION AGREEMENT AND RELEASE
 
December 30, 2011
 
Mr. Michael Novins
 
Vice President and General Counsel
 
Blyth, Inc.
 
One East Weaver Street
 
Greenwich, CT  06831
 
Dear Michael:
 
I hereby resign my position as President, PartyLite Worldwide, Inc.
(“PartyLite”) effective as of the close of business on December 30, 2011 and as
an employee of PartyLite, Inc. and Blyth, Inc. (“Blyth”) (PartyLite and Blyth
are hereinafter collectively referred to as the “Company”) effective as of
January 16, 2012 (the “Separation Date”).  The Company and I have agreed that
such resignation will be treated as a resignation for “Good Reason” under the
Retention Agreement (as hereinafter defined).  I am therefore entitled to the
benefits set forth in Sections 2 and 4 of the Retention and Severance Agreement
between me and the Company dated as of December 17, 2010 (the “Retention
Agreement”).  It is intended that my termination of employment on January 16,
2012 will constitute my "separation from service" within the meaning of Treasury
Regulation Section 1.409A-1(h).  I agree that I will receive no payments or
benefits other than the payments and benefits from the Company as set forth in
the Retention Agreement or as required by law.  The Company and I acknowledge
and agree that my current and last annual Base Salary is $525,300.00 and that
the average of my annual bonuses for the past five years is $154,760.00 (“Prior
Bonus”) and that those amounts will be used to calculate the payments due to me
pursuant to the Retention Agreement.  I further acknowledge and agree that
nothing herein constitutes an admission of any wrongdoing on the part of the
Company.
 
I understand that, in compliance with Section 409A of the Internal Revenue Code
and Section 5(a) of the Retention Agreement, any amounts payable to me prior to
the six-month anniversary of the Separation Date under either Section 2(b) or
Section 2(c) of the Retention Agreement shall not be paid until, and shall be
paid in a single sum payment on, the first business day after the six-month
anniversary of the Separation Date.  These amounts are payable without interest.
 
In consideration of being allowed to resign for Good Reason and receiving the
benefits described in Sections 2 and 4 of the Retention Agreement, I agree that
I will execute and deliver to the Company within the ten (10) day period
following the Separation Date, a copy of a General Release in the form of
Exhibit A to this letter.
 
I agree that I will deliver to you as soon as practical, and not keep in my
possession, duplicate, or deliver to any other person or entity, any and all
property that belonged to the Company or any of its affiliated companies,
including without limitation, computer hardware and software, blackberries,
pagers, cell phones, other electronic equipment, keys, credit cards, access
codes, identification cards, records, data, and other documents and information,
including any and all copies of the foregoing.
 
If you are in agreement with the matters set forth herein, please acknowledge
and accept by signing and retuning a copy to me.
 
Very truly yours,




/s/ Anne M. Butler
    Anne M. Butler
Acknowledged and Accepted
 
this 30th day of December 2011.
 
BLYTH, INC.
 
By: /s/ Michael Novins
 
Michael Novins
 
General Counsel
 
